Citation Nr: 0301211	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  90-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for claimed 
arthritis of multiple joints.  

2.  Entitlement to service connection for a claimed low 
back disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his friends


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1979.  

This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1989 decision of the 
RO.  

In October 1990, the Board remanded the case for 
additional development of the record.  The Board remanded 
the case again by letter in July 1993.  

In October 1997, the Board denied the claims referable to 
three other issues that had been appealed by the veteran.  

In addition, in October 1997, the Board reopened the 
previously denied claims of service connection for 
arthritis of multiple joints and a back disorder.  These 
matters were remanded back to the RO for de novo review.  

In March 2000, the Board requested and then subsequently 
received an opinion of a medical specialist from the 
Veterans Health Administration (VHA).  

In a decision promulgated in July 2000, the Board denied 
the veteran's claim of service connection for claimed 
arthritis of multiple joints and a claimed low back 
disorder.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In an April 2001 Order, the Court granted the Appellee's 
Unopposed Motion for Remand; thus, vacating the July 2000 
decision by the Board and remanded these matters to the 
Board for additional proceedings.



FINDING OF FACT

The veteran is shown to have died in May 2002, after 
consideration of the appeal by the Board Member but prior 
to final dispatch of the decision.  


CONCLUSION OF LAW

The RO's May 1989 decision, to the extent it denied the 
issues on appeal, is vacated, and the appeal is dismissed.  
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1989, the RO declined to reopen numerous claims, 
including arthritis and a low back disability.  

The veteran is shown to have died in May 2002, after the 
Board Member had signed a decision in the case, but before 
the case had been dispatched by the Board.  The Board 
learned of the veteran's death in June 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), that substitution of the appellant is not 
permissible in cases where the appellant is a veteran who 
dies while his appeal for disability compensation under 
Chapter 11 of title 38, U.S. Code, is pending.  

The Court held that the appropriate remedy is to vacate 
any appealed Board decision, thus nullifying the 
underlying RO decision, and to dismiss the appeal.  
Landicho v. Brown, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision 
will have no preclusive effect in the adjudication of any 
accrued-benefits claims derived from the veteran's 
entitlements.  Id.  Thus, the RO must vacate the May 1989 
decision and all subsequent decisions denying the issues 
of service connection for arthritis and a low back 
disorder.  


ORDER

The Regional Office is directed to vacate its May 1989 
decision and all subsequent decisions denying service 
connection for arthritis and a low back disorder; the 
appeal is dismissed.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

